428 P.2d 195 (1967)
Petition of W. Leo BATTEN for Permission to Write the Nevada State Bar Examination.
No. 5194
Supreme Court of Nevada
June 5, 1967
W. Leo Batten, Reno, in pro. person.
Howard Cunningham, and Robert R. Herz, Reno, for respondent.

OPINION
PER CURIAM.
W. Leo Batten has petitioned this court to waive the precondition that he possess a law degree from a law school approved by the American Bar Association, and allow him to write the 1967 bar examination. SCR 51(6) was adopted in 1951. The petitioner graduated from Fordham Law School in 1931. At that time Fordham was not accredited by the committee on legal education and admissions to the bar of the American Bar Association. The petitioner claims that we should not tolerate a retroactive application of SCR 51(6). His claim however is not bottomed upon a legal right. Indeed it has been decided that an admission requirement such as SCR 51(6) does not offend constitutional proscriptions and that such a rule requiring graduation from an accredited law school is reasonable. Hackin v. Lockwood, 361 F.2d 499 (9 Cir 1966); Henington v. State Board of Bar Examiners, 60 N.M. 393, 291 P.2d 1108 (N.M. 1956).
Though we appreciate the position in which the petitioner finds himself we are not disposed to waive the requirement for *196 him and deny a waiver to others. All must be treated equally and to date we have not been convinced that the interests of the Bar of Nevada will be promoted by eliminating SCR 51(6). Accordingly the petition is denied.